Title: To Thomas Jefferson from David Rittenhouse, 11 January 179[3]
From: Rittenhouse, David
To: Jefferson, Thomas



Dr Sir
Jany. 11th. 1792 [i.e. 1793]

Mrs. Rittenhouse is greatly obliged to you for your Valuable present. To me it is more acceptable than any other thing of its kind in existence, but the pleasure it wou’d otherwise afford is greatly abated by an expression in the note accompanying it, That you are packing up your useless furniture: by which I suppose I am to understand that you are going to take your flight to the summit of the South-Mountain. On this occasion I feel most sensibly the misfortune of contracting so very few friendships in youth, which is certainly the proper season for providing whatever will be necessary to us in old age. However on recollection I do not find cause to reproach myself much on this account. When I have Voluntarily forborn to take advantage of opportunities that offered of cultivating intimate friendships, it has been for reasons that still appear sufficently Weighty, such as too great a dissimularity of Views and pursuits, perhaps of vices. I am indeed in a fair way of doing what many a selfish old fellow has done, to give up all expectations of social happiness out of the limits of my own family, but I shall ever remember with pleasure, whilst memory continues to perform its office, that I have counted the name of Mr: Jefferson in the very short list of my friends. I am, Dr Sir, with great sincerity Yours

D. Rittenhouse


I was complaisant enough to walk an hour thro’ the Mud with Dr. Smith a few days ago, and the consequence is a Violent Cold.

